Citation Nr: 1043425	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected undiagnosed illness manifested by joint pain of the 
shoulders and ankles.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from August 1980 to February 1981, and on active duty 
from March 1981 to September 1991, including active duty in the 
Southwest Asia Theater of operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2006, the Veteran appeared at a hearing before a Veterans 
Law Judge, who has since retired from the Board.  In October 
2010, the Veteran was afforded the opportunity for another 
hearing before a Veterans Law Judge, who would decide the appeal.  
The Veteran subsequently indicated in writing that he wanted a 
hearing before a Veterans Law Judge at the Regional Office.

In accordance with 38 C.F.R. § 20.700, the case is REMANDED for 
the following action:

Schedule the Veteran for a hearing at the 
Regional Office before a Veterans Law 
Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


